Filed 5/16/22 P. v. Bui CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049032
                                                                    (Santa Clara County
                    Plaintiff and Respondent,                        Super. Ct. No. CC894877)

                    v.

 VU MINH BUI,

                    Defendant and Appellant.



                                        MEMORANDUM OPINION1
         In 2011, pursuant to a plea agreement calling for a stipulated sentence of 25 years
in state prison, defendant Vu Minh Bui pleaded guilty to attempted murder. (Pen. Code,
§§ 664, subd. (a), 187.2) He also admitted a firearm enhancement. (§ 12022.53, subd.
(c).) On October 7, 2011, the trial court imposed a total term of 25 years in state prison
(composed of five years for the attempted murder conviction and 20 years for the firearm
enhancement), with credit for time served of 1,542 days.
         In July 2020, the Secretary of the California Department of Corrections and
Rehabilitation (the Secretary) sent a letter to the trial court recommending that it recall

         1
         We resolve this case by memorandum opinion under California Standards of
Judicial Administration, section 8.1. (See also People v. Garcia (2002) 97 Cal.App.4th
847, 853–855.) The facts of Bui’s offense are immaterial to this appeal.
       2
         Unspecified statutory citations are to the Penal Code.
Bui’s sentence under former section 1170, subdivision (d)(1) and resentence him. The
letter explained that section 1170, subdivision (d) allows resentencing “in the same
manner as if [the defendant] had not previously been sentenced”; and that, unlike when
Bui was originally sentenced, the law now permits courts to exercise their discretion “to
strike or dismiss a personal use firearm enhancement at sentencing or resentencing . . . in
the interest of justice pursuant to [Penal Code s]ection 1385.”
       After receiving briefing and hearing oral argument from the parties, the trial court
declined to resentence Bui. The trial court’s written order, filed on March 1, 2021, states,
“Under section 1170[, subdivision] (d)(1), a court may only resentence, ‘reduce a
defendant’s term of imprisonment and modify the judgment, including a judgment
entered after a plea agreement, if it is in the interest of justice.’ [] The sentencing court
in this matter imposed a sentence that the parties stipulated to in a negotiated plea
agreement and that serves the interests of judice. The court finds it would not be in the
interest of justice to resentence, reduce and modify the judgment at this time.”
       Bui appeals from the trial court’s order on the ground the court abused its
discretion when it declined to resentence him.3 Bui also asserts that this court should
reverse based upon new legislation—namely Assembly Bill No. 1540 (2021-2022 Reg.
Sess.) (Assembly Bill 1540)—which (he contends) applies retroactively to him.
       The Attorney General disagrees that the trial court abused its discretion and that
the new legislation applies retroactively. Nevertheless, the Attorney General concedes
that we should reverse and remand for the trial court to consider the Secretary’s
recommendation, given that the law governing recall of sentences has “substantially
alter[ed] the framework for recall and resentencing.” The Attorney General states it
would be in the interest of judicial efficiency to remand the case to the trial court for
reconsideration under the new law.


       3
           Bui withdraws this argument in his reply brief.
                                                  2
       We agree. The newly enacted Assembly Bill 1540 moved the recall and
resentencing provision to section 1170.03 and materially revised its terms. (See Stats.
2021, ch. 719, § 3.1.) Section 1170.03 took effect on January 1, 2022. With respect to
the Secretary’s recommendation to reduce a sentence that was the product of a negotiated
plea agreement, section 1170.03 provides that “the resentencing court may, in the interest
of justice and regardless of whether the original sentence was imposed after a trial or plea
agreement, do the following: [¶] (A) Reduce a defendant’s term of imprisonment by
modifying the sentence.” (§ 1170.03, subd. (a)(3)(A).) The new statute also indicates
that where the recall and resentencing recommendation is made by the Secretary, “[t]here
shall be a presumption favoring recall and resentencing of the defendant, which may only
be overcome if a court finds the defendant is an unreasonable risk of danger to public
safety, as defined in subdivision (c) of [s]ection 1170.18.” (§ 1170.03, subd. (b)(2).) The
new section further requires a court to “apply any changes in law that reduce sentences or
provide for judicial discretion” when resentencing under the recall statute. (Id., subd.
(a)(2).) As the Attorney General’s concession recognizes, whether the new legislation
applies retroactively or not, the Secretary could simply recommend recall of Bui’s
sentence again, triggering the new legal standards.
       Accordingly, we will reverse the trial court’s order declining to recall Bui’s
sentence and remand for reconsideration under current law (§ 1170.03).
                                      DISPOSITION
       The trial court’s March 1, 2021 order declining to recall Bui’s sentence is
reversed, and the matter is remanded for the trial court to reconsider the recommendation
of the Secretary of the California Department of Corrections and Rehabilitation under
current law (Pen. Code, § 1170.03).




                                                 3
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Bamattre-Manoukian, Acting P.J.




____________________________________
Wilson, J.




H049032
People v. Bui